Name: Commission Regulation (EEC) No 271/82 of 4 February 1982 continuing the measures referred to in Regulation (EEC) No 723/78 on market research measures within the Community in respect of milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 28 / 14 Official Journal of the European Communities 5 . 2 . 82 COMMISSION REGULATION (EEC) No 271/82 of 4 February 1982 continuing the measures referred to in Regulation (EEC) No 723/78 on market research measures within the Community in respect of milk and milk products markets for Community milk and milk products inside the Community. Such work shall include the following : (a) research into new or improved products ; (b) research into new or improved packagings to facili ­ tate transport and storage of the products ; (c) examination of the possibilities of increased use of liquid skimmed milk for animal feed ; (d) where a special case is made, research aimed at improving the marketing of dairy products ; (e) scientific examination of the nutritional aspects of the consumption of milk and its constituents . 2 . The continuation of research work commenced under Regulation (EEC) No 2935/79 and covering the fields set out in paragraph 1 may be regarded as a measure within the meaning of paragraph 1 . 3 . The measures referred to in paragraph 1 shall be eligible only if they are begun after 31 March 1982 ; the shall be completed not later than 31 March 1984. 4 . The time limit fixed in paragraph 2 shall not prevent subsequent agreement to an extension of that limit where the party to a contract, before the fixed expiry date, makes the appropriate application to the Commission and proves that, due to exceptional circumstances beyond his control , he is unable to meet the deadline originally stipulated . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 857/81 (2), and in particular Article 4 thereof, Whereas the market research measures first carried out pursuant to Commission Regulation (EEC) No 723/78 of 10 April 1978 concerning promotional, publicity and market research measures within the Community in respect of milk and milk products (3), and continued by Regulation (EEC) No 2935/79 (4), have proved an effective means of expanding the markets in milk products in the Community ; whereas they should therefore be continued in the medium term ; Whereas the research institutes, organizations and private undertakings in the Community possessing the necessary qualifications and experience should be invited again to propose detailed research programmes which these organizations would themselves carry out ; Whereas, as regards the other arrangements, the provi ­ sions of the earlier Regulations, amended in the light of relevant experience, may be repeated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Article 2 1 . The research work referred to in Article 1 shall be proposed and carried out by research institutes, bodies, organizations or undertakings which : (a) have the necessary qualifications and experience ; (b) give suitable guarantees to ensure the satisfactory completion of the work . 2 . Community financing shall be limited to 75 % of expenditure incurred in respect of the work referred to in paragraph 1 . HAS ADOPTED THIS REGULATION : Article 1 1 . Under the conditions laid down in this Regula ­ tion, encouragement shall be given to research work primarily of a technical nature, designed to expand the Article 3 1 . The parties specified in Article 2 ( 1 ) shall be invited to transmit to the competent authority appointed by their Member State , hereinafter called 'the intervention agency', detailed proposals concern ­ ing the measures referred to in Article 1 . (') OJ No L 131 , 26 . 5 . 1977 , p . 6 . (2) OJ No L 90, 4. 4. 1981 , p . 17 . 0 OJ No L 98 , 11 . 4. 1978 , p . 5 . (&lt;) OJ No L 334, 18 . 12 . 1979 , p . 13 . 5 . 2 . 82 Official Journal of the European Communities No L 28/ 15 2. The intervention shall inform each applicant as soon as possible of the decision taken in respect of its proposal . Article 6 2. Proposals shall reach the intervention agency concerned before 1 April 1982. 3 . Further details for submission of proposals shall be as set out in the notice from the intervention agen ­ cies published in the Official Journal of the Euro ­ pean Communities (OJ No C 54, 13 . 3 . 1981 , p. 7). 4. Within 20 working days of the expiry of the time limit laid down in paragraph 2, the intervention agency shall : (a) examine the proposals received and, where appro ­ priate, any supporting documents, as regards both form and substance ; (b) transmit them to the Commission, accompanied by their reasoned opinion . 1 . On acceptance of a proposal in accordance with Article 5, a list of terms and conditions shall be drawn up by the Commission in at least three copies and signed by the party concerned. 2 . The list of clauses and conditions shall form an integral part of the contract referred to in Article 5 ( 1 ) and shall : (a) include the details referred to in Article 4 ( 1 ) or make reference to them ; (b) supplement these details , where necessary, by addi ­ tional provisions resulting from the application of the second subparagraph of Article 5 ( 1 ). 3 . The Commission shall send a copy of the contract and of the list of clauses and conditions to the intervention agency responsible for ensuring compli ­ ance with the agreed conditions by means of on-the ­ spot checks . Article 4 1 . Proposals shall include : Article 7 (a) the name and address of the party concerned ; (b) any details concerning the research work proposed, indicating the time required for completion, the expected results and any third parties which may be involved ; (c) the net price asked for this work, expressed in the currency of the Member State on whose territory the party concerned is established, giving an itemized breakdown of this amount and showing the corresponding financing plan ; (d) the desired form of payment of the Community contribution (Article 7 ( 1 ) (a) or (b)) ; (e) the most recent report available on the party's activities . 2 . Proposals shall be valid only where : (a) they are submitted by a party fulfilling the condi ­ tions laid down in Article 2 ( 1 ); (b) they are accompanied by an undertaking to observe the provisions of this Regulation and those contained in the list of clauses and conditions referred to in Article 6 . 1 . The intervention agency concerned shall pay to the party in question, in accordance with the choice given in the latter's proposal , either : (a) within six weeks of the date of signature of the contract and the list of clauses and conditions, a single payment on account amounting to 60 % of the agreed Community contribution ; or (b) at four-monthly intervals, four equal instalments each amounting to 20 % of the agreed Commu ­ nity contribution , the first such instalment being paid within six weeks of the date of signature of the contract and the list of clauses and conditions . However, while a contract is being performed, the intervention agency may :  defer payment of an instalment where it finds, in particular during the checks referred to in Article 6 (3), irregularities in carrying out the measures concerned or a substantial interval between the due date for payment of the instalment and the date when the party concerned will actually incur the forecast expenditure ,  in exceptional cases, advance payment of an instal ­ ment with the Commission 's prior agreement where the party concerned shows that he must incur a substantial part of the expenditure at a date found to be significantly earlier than that laid down for payment of the Community contribution towards the said expenditure . Article 5 1 . After examination of the proposals by the Man ­ agement Committee for Milk and Milk Products pursuant to Article 31 of Regulation (EEC) No 804/68 , the Commission shall conclude contracts for the research work referred to in Article 1 ( 1 ) with those parties whose proposals have been selected . Prior to the conclusion of a contract, the party concerned may be requested to supply additional information and/or details concerning its proposal . No L 28/ 16 Official Journal of the European Communities 5 . 2 . 82 this event, the amount in question shall be deducted from the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure, and more particularly from that arising out of the measures referred to in Article 4 of Regulation (EEC) No 1079/77. Article 8 2. The payment of each instalment shall be subject to lodging with the intervention agency a security equal to the amount of the instalment, plus 10 % . Where a contract is concluded with a public institu ­ tion, the lodging of security may be dispensed with, provided that there exists in some other form a guarantee equivalent to that referred to in paragraph 4, in the event of failure to comply with the conditions set out in paragraph 3 . 3 . The release of securities and payment of the balance by the intervention agency shall be subject to : (a) confirmation by the intervention agency that the party concerned has fulfilled its obligations as laid down in the list of clauses and conditions ; (b) transmission to the Commission and to the inter ­ vention agency of the report referred to in Article 8 ( 1 ), and verification of the details contained in this report by the intervention agency. However, on reasoned request by the party concerned, the remainder can be released after the measure has been completed, and after submission of the report referred to in Article 8 , and on condition that securities equal to the total amount of the Community contribution plus 10 % have been lodged ; and (c) the intervention agency finding that the party concerned, or any third party named in the contract, have spent their own contribution for the purposes laid down . 4. To the extent that the conditions set out in para ­ graph 3 are not fulfilled, securities shall be forfeit. In 1 . Each party responsible for research work as referred to in Article 1(1 ) shall submit to the interven ­ tion agency concerned, within the time limit and in accordance with the rules laid down in the contract and list of terms and conditions, and in any case before 1 July 1984, a detailed report on the utilization of the Community funds allocated and on the results of the measures in question and, in particular, concer ­ ning the evolution of the sales of milk and milk products . At the same time the party responsible shall submit to the Commission the part of the report covering the results of the measures . 2. The results may only be published with the express authorization of the Commission . Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 February 1982. For the Commission Poul DALSAGER Member of the Commission